Citation Nr: 1132210	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966 and from September 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

To warrant entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment under 38 U.S.C.A. § 3902, the evidence must demonstrate service-connected disability (or disabilities) resulting in one of the following: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

In determining whether the above criteria have been satisfied, the Board notes that the term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2010).

The Veteran is currently service-connected for the following conditions: degenerative disc disease of the lumbar spine (rated as 40 percent disabling); degenerative arthritis of the left hip (rated as 10 percent disabling); degenerative arthritis of the right hip (rated as 10 percent disabling); total left knee replacement (rated as 30 percent disabling); degenerative arthritis of the left knee (rated as 20 percent disabling); degenerative arthritis of the right knee (rated as 10 percent disabling); status post triple arthrodesis of the left foot with arthritis of the left ankle (rated as 20 percent disabling); and arthritis of the right foot and ankle (rated as 10 percent disabling).  She is also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran contends that her service-connected lower extremity disabilities are sufficiently severe as to constitute loss of use of the legs.  The record reflects that her most recent VA examination took place in October 2006, more than four and a half years ago.  On that occasion, while bed-bound due to complications from a total left knee replacement, it was noted that she normally wore a knee brace and walked with a walker.  Her feet were not examined at that time.

A March 2007 VA treatment record noted that the Veteran was currently nonweightbearing in the left lower limb.  On a May 2007 Social Security Administration (SSA) function report, the Veteran noted that she had been prescribed a walker, wheelchair, and brace all within the last year, and she also reported that her left leg was fused and "does not bend and never will."  In an appeal to an August 2007 SSA disability report, the Veteran stated that between the years 2006 and 2007 her situation had changed "100 percent" and that she was now housebound and needed an ambulance to transport her.

In a September 2007 statement, a VA orthopedic surgeon opined that the Veteran's medical/orthopedic condition made a handicapped accessible van medically necessary.  The surgeon stated that the Veteran had an arthrodesed left knee, severe degenerative joint disease in the right knee (noting that there would be discussion of doing a right total knee replacement if it were not for all the complicating factors), severe degenerative joint disease of the thumb carpal metacarpal joints that significantly affected her ability to grip, degenerative arthritis of the left hip, and degenerative disc disease of the lumbar and cervical spine.  The surgeon also added that the Veteran was morbidly obese which compounded her ability to ambulate/transfer.  The surgeon concluded that the Veteran's disabling orthopedic conditions were a major impediment to her exercising, an important part of weight control/reduction.

On her January 2008 VA Form 9, the Veteran alleged that her left leg was not functional and that she needed her wheelchair to go places and do things.

In light of the above, the Veteran should now be afforded a new VA examination by a physician to determine the extent to which any of her service-connected disabilities (degenerative disc disease of the lumbar spine; degenerative arthritis of the left hip; degenerative arthritis of the right hip; total left knee replacement; degenerative arthritis of the left knee; degenerative arthritis of the right knee; status post triple arthrodesis of the left foot with arthritis of the left ankle; and arthritis of the right foot and ankle) result in permanent loss of use of one or both feet, or result in ankylosis of one or both knees or one or both hips.  The physician should keep in mind that the term "loss of use" of a foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance, and such determination should be made on the basis of whether the actual remaining function (balance, propulsion, etc., in the case of the foot) could be accomplished equally well by an amputation stump with prosthesis.  When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.

The record also reflects that throughout the course of the claim, the Veteran received medical treatment at the private Hershey Medical Center in Hershey, Pennsylvania and at the VA Medical Center in New York, New York through the VA New York Harbor Healthcare System, in addition to her documented treatment at the VA Medical Center in Lebanon, Pennsylvania.  Therefore, on remand, all relevant ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her service-connected disabilities since March 2006 (to include all available treatment records from the Hershey Medical Center in Hershey, Pennsylvania).  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since March 2006 from the VA Medical Center in New York, New York through the VA New York Harbor Healthcare System, and dating since May 2007 from the VA Medical Center in Lebanon, Pennsylvania.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine her current functional capacity.  The claims file must be provided to and be reviewed by the physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the physician should render a medical opinion as to whether the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine; degenerative arthritis of the left hip; degenerative arthritis of the right hip; total left knee replacement; degenerative arthritis of the left knee; degenerative arthritis of the right knee; status post triple arthrodesis of the left foot with arthritis of the left ankle; and arthritis of the right foot and ankle) result in permanent loss of use of one or both feet, or result in ankylosis of one or both knees or one or both hips.

The physician should keep in mind that the term "loss of use" of a foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance, and such determination should be made on the basis of whether the actual remaining function (balance, propulsion, etc., in the case of the foot) could be accomplished equally well by an amputation stump with prosthesis.

When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

